Citation Nr: 1732735	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1978, to January 31, 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

The Board remanded the case for further development in January 2015.  That development has been completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The underlying merits of the claim for service connection for glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO reopened, but continued to deny a claim for service connection for glaucoma.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.
2.  The evidence received since the August 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for glaucoma.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for glaucoma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the August 2007 rating decision is new and material as to the claim for service connection for glaucoma, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a final April 1978 rating decision, the RO denied the Veteran's claim for service connection for juvenile glaucoma, finding that the condition existed prior to service and was not aggravated by service.  The RO denied reopening the claim in other final rating decisions thereafter, including a March 2006 rating decision.  The Veteran submitted additional evidence around the same time that notification of the March 2006 rating decision was sent to him.  Thereafter, another RO essentially reopened and continued to deny the claim in an August 2007 rating decision.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the August 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

At the time of the August 2007 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, a February 2006 written statement from a private eye treatment provider, and lay statements.

The evidence received since the August 2007 rating decision includes ongoing VA and private treatment, Social Security Administration (SSA) records, lay statements, and hearing testimony from the July 2014 Board hearing.  In more recent statements, the Veteran, his representative, and his daughter have essentially contended that the stress of basic training and the military lifestyle caused or aggravated his juvenile glaucoma, inasmuch as these circumstances resulted in the in-service diagnosis of juvenile glaucoma that caused him to be medically discharged from service.  See, e.g., February 2011 notice of disagreement; Bd. Hrg. Tr. at 5-6, 15.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a possible source of in-service aggravation), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  In this regard, the Board notes that there is no medical opinion of record that considers and discusses the complete history of the development of the disorder, including any in-service findings related to the eye other than blurry vision.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for glaucoma is reopened.


ORDER

New and material evidence having been received, the claim for service connection for glaucoma is reopened. 


REMAND

In light of the reopening of the glaucoma claim and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the medical evidence of record is inadequate to decide the claim.

The Veteran, his representative, and his daughter have essentially contended that the stress of basic training and the military lifestyle caused or aggravated his juvenile glaucoma, inasmuch as these circumstances resulted in the in-service diagnosis of juvenile glaucoma that caused him to be medically discharged from service.  See, e.g., February 2011 notice of disagreement; Bd. Hrg. Tr. at 5-6, 15.  

In this case, the presumption of soundness applies as to juvenile glaucoma because it is unclear whether this condition was present during the December 1977 enlistment examination.  The service treatment records show that the Veteran's eyes were found to be normal at the time of the December 1977 enlistment examination, with the exception of a finding of defective vision (20/70 in the right eye and 20/30 in the left eye) resulting in the assignment of an E2 in the "PULHES" physical profile for eyes.  The corresponding report of medical history shows the Veteran's reported history of eye trouble, noted by the examiner as occasional blurring of the right eye; however, the examiner did not provide a specific finding under the summary of defects and diagnoses section of the examination report to clearly identify that this symptomatology represented juvenile glaucoma.  Approximately two weeks later, the examination report was reviewed by the examiner upon the Veteran's entrance to service, and it was determined that he had no disqualifying defects.  Based on the foregoing, including the fact that the examiner marked that the eyes were normal with the exception of defective vision, it cannot be said that juvenile glaucoma was noted at the time of the examination.  As such, the Veteran is legally presumed to have been sound at entrance to service as to juvenile glaucoma.

The VA treatment records show that the Veteran's current advanced glaucoma in the left eye and no light perception (blindness) in the right eye are due to a progressive process that began with his juvenile glaucoma.  See, e.g., October 2010 VA treatment record.  The VA treatment records also show that the Veteran's glaucoma specialists reviewed his records and determined that there would not have been enough time while he was in service for this type of condition to have developed.  See September 2003 VA treatment record.  These findings suggest that the Veteran's juvenile glaucoma was not related to service, but do not clearly address the question of in-service aggravation.  It is unclear if the treatment providers reviewed the Veteran's service treatment records in making this determination.

In addition, the Veteran submitted a February 2006 private treatment provider written statement from Dr. R.W. in which he noted review of the Veteran's service treatment records showing his reported history of eye trouble prior to induction and the physical examination noting subnormal vision in the right eye without a cause detected.  Dr. R.W. indicated that, in retrospect, it seemed obvious that the cause of this symptomatology was glaucoma and glaucoma-related damage.  In other words, he indicated that the glaucoma existed prior to service.  The Board acknowledges this private opinion; however, it is inadequate inasmuch as it is internally inconsistent as to the issue of in-service aggravation.  Dr. R.W. indicated that it appeared that the Veteran noted a worsening of his chronic blurred vision in his right eye during the time he was in service, but determined that it was difficult to know whether it worsened during service because there was no documentation of his ophthalmic status prior to service.  He then determined that the Veteran's ophthalmic status appeared to have worsened during his time in service without further explanation.  In addition, this opinion appears to be based on the Veteran's current reported history, but it is unclear if that Dr. R.W. considered the Veteran's reports in the contemporaneous service treatment records.  See, e.g., January 23, 1978, service treatment record (Veteran reported a history of intermittent "blurring" of vision in the right eye approximately three weeks prior to his arrival at Parris Island; blurring had remained about the same since at Parris Island).

Based on the foregoing, the Board finds that a VA medical opinion is needed to consider the complete history of the development of the Veteran's claimed disability and his more recent contentions as to possible in-service aggravation.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current glaucoma that may be present.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that his current advanced glaucoma in the left eye and no light perception (blindness) in the right eye are due to a progressive process that began with his juvenile glaucoma.  He has indicated that his enlistment examination did not show any problems with his eyes and that he did not have any symptoms or a diagnosis of glaucoma prior to service.  The Veteran, his representative, and his daughter have essentially contended that the stress of basic training and the military lifestyle caused or aggravated his juvenile glaucoma, inasmuch as these circumstances resulted in the in-service diagnosis of juvenile glaucoma that caused him to be medically discharged from service.  See, e.g., September 2005 written statement; February 2011 notice of disagreement; July 2014 Bd. Hrg. Tr. at 4-6, 15.

The service treatment records show that the Veteran's eyes were found to be normal at the time of the December 1977 enlistment examination, with the exception of a finding of defective vision (20/70 in the right eye and 20/30 in the left eye) resulting in the assignment of an E2 in the "PULHES" physical profile for eyes.  The corresponding report of medical history shows the Veteran's reported history of eye trouble, noted by the examiner as occasional blurring of the right eye; however, the examiner did not provide a specific finding under the summary of defects and diagnoses section of the examination report to clearly identify that this symptomatology represented juvenile glaucoma.  Approximately two weeks later, the examination report was reviewed by the doctor upon the Veteran's entrance to service, and it was determined that he had no disqualifying defects.

The Veteran's service treatment records show that he was seen for an initial screening eye examination on January 18, 1978, during forming week of recruit training at Parris Island.  He was referred for an ophthalmology consultation based on findings from that examination at which time the examiner confirmed the diagnosis of juvenile glaucoma, worse in the right eye than the left eye.  A January 23, 1978, service treatment record shows that the Veteran reported a history of intermittent "blurring" of vision in the right eye approximately three weeks prior to his arrival at Parris Island, with no other visual symptoms and no prior treatment.  He reported that the blurring had remained about the same since he had been at Parris Island.

The subsequent Medical Board report from that same month shows that the Veteran was enlisted in error and recommended for discharge due to an unacceptable defect of juvenile glaucoma, worse in the right eye than the left, that existed prior to enlistment.  The Veteran signed a January 1978 statement indicating that he did not want to submit a statement in rebuttal after being informed of the recommendation of the Medical Board that he be discharged by reason of being enlisted in error, i.e., failure to meet enlistment physical standards.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran's glaucoma is a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  If the Veteran's glaucoma is a congenital defect, the examiner should state whether there is evidence of a superimposed disease or injury during service.

(2)  If the Veteran's glaucoma is a congenital disease, the examiner should state whether the disease preexisted the Veteran's military service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  If the Veteran's glaucoma is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein. 

In providing this opinion, the examiner should consider the service treatment records outlined above; the September 2003 VA treatment records (showing that glaucoma specialists reviewed the Veteran's records and determined that there would not have been enough time while he was in service for this type of condition to have developed); the February 2006 private treatment provider written statement (determining that it seemed obvious that the findings and reported history on the enlistment examination were caused by glaucoma and glaucoma-related change and discussing in-service aggravation); and the Veteran's contentions as to the stress of military life, as outlined above, as well as any other relevant findings otherwise observed in the claims file.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.
  
2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


